March 12, 1999




The Honorable Richard J. Miller                Opinion No. JC-0022
Bell County Attorney
P.O. Box 1127                                  Re: Constitutionality of section 3&12(d)(2)(C) of the
Belton, Texas 765 13                           Penal Code, which prohibits an attorney from making
                                               adirect-mailsolicitationofacriminaldefendantwithin
                                               thirty days of his arrest (RQ-1223)


Dear Mr. Miller:

          You have requested our opinion regarding the constitutionality of that portion of the barratry
statute, section 38.12 of the Penal Code, that prohibits an attorney from making a direct-mail
solicitation of a criminal defendant within thirty days of his arrest or the issuance of a summons.
Subsection (d) of section 38.12 provides, in relevant part:

                (d) A person commits an offense if the person:

                     (1) is an attorney, chiropractor, physician, surgeon, or private
                investigator licensed to practice in this state or any person licensed,
                certified, or registered by a health care regulatory agency ofthis state;

                    (2) with the intent to obtain professional employment for himself
                or for another, sends or knowingly permits to be sent to an individual
                who has not sought the person’s employment, legal representation,
                advice. or care a written communication that:

                        (A) concerns an action for personal injury or wrongful death
                or otherwise relates to an accident or disaster involving the person to
                whom the communication is addressed or a relative of that person and
                that was mailed before the 31st day after the date on which the
                accident or disaster occurred;




                        (C) concerns an arrest of or issuance of a summons to the
                person to whom the communication is addressed or a relative of that
The Honorable   Richard J. Miller - Page 2         (JC-0022)




                person and that was mailed before the 31st day after the date on
                which the arrest or issuance of the summons occurred.

TEX. PEN.CODEANN. 5 38.12(d) (Vernon 1994 & Supp. 1999).

          The legislature substantially rewrote the Texas barratry statute in 1993. Almost immediately
thereafter, a number of individuals challenged its validity. InMoore v. Morales, 843 F. Supp. 1124
(S.D. Tex. 1994), rev’d in part, 63 F.3d 358 (5th Cir. 1995), cert. denied sub nom., Ventura v.
Morales, 516 U.S. 1115 (1996) a federal district court held that several portions, including
subsections (d)(2)(A) and (d)(2)(C), were unconstitutional        and enjoined their enforcement.   The
court reasoned that, under the Supreme Court’s decision in Central Hudson Gas & Electric Corp.
v. Public Service Commission ofNew York, 447 U.S. 557 (1980), the state had not met the burden
ofjustifying its ban on this type of commercial speech. The state chose to appeal only that part of
the district court’s ruling that barred the state from imposing a thirty-day ban on direct-mail
solicitation of accident victims and their families. During the pendency of the appeal, the Supreme
Court rendered its decision in Florida Bar v. Wentfor Zt,Inc., 5 15 U.S. 618 (1995). In that case, the
 Court considered the validity of a rule of the State Bar of Florida that prohibited attorneys “from
 sending targeted direct-mail solicitations to victims and their relatives for 30 days following an
 accident or disaster.” Id. at 620.

         The Supreme Court’s 5-4 decision in Wentfor It represents something of a departure t?om
the constitutional protection first afforded attorney advertising inBates v. State Bar ofArizona, 433
U.S. 350 (1977), wherein the Court invalidated a state bar rule imposing a blanket ban on attorney
advertising in the public media, and affirmed in Shaper0 v. Kentucky Bar Ass ‘n, 486 U.S. 466
(1988), where the Court struck down a state’s broad ban on direct mail solicitations by attorneys.
In Went for It, the Court employed the test first announced in Central Hudson to determine the
validity of prohibitions on commercial speech that is neither misleading nor concerns unlawful
activity: 1) the government must assert a substantial interest in support of its regulation; 2) it must
demonstrate that the regulation directly and materially advances that interest; and 3) the regulation
must be “narrowly drawn.” Wentfor It, 515 U.S. at 624.

         In Wentfor It, the State Bar of Florida asserted that its imposition of a thirty-day moratorium
on direct mail solicitations of accident victims and their families was designed to protect “the
privacy and tranquility ofpersonal injury victims and their loved ones against intrusive, unsolicited
contact by lawyers,” and, in so doing, to enhance the reputation of the legal profession. Id. The
Court concluded that the regulation satisfied the first requirement ofthe Central Hudson test, noting
that it “is an effort to protect the flagging reputations of Florida lawyers by preventing them from
engaging in conduct that         ‘is universally regarded as deplorable and beneath common decency
because of its intrusion upon the special vulnerability and private grief of victims or their families.“’
Id. at 625 (quoting In re Anis, 599 A.2d 1265, 1270 (N.J. Sup.Ct. 1992)).

         With regard to the second prong of the Central Hudson test, the Court observed that the
 Florida Bar had submitted a 106-page summary of a two-year study of lawyer advertising and
The Honorable Richard J. Miller - Page 3           (JC-0022)




solicitation, both statistical and anecdotal. That evidence demonstrated, to the Court’s satisfaction,
that the intrusion targeted by the prohibition resulted not from a lawyer’s learning about an accident,
but from his confronting victims or relatives “while wounds are still open.” Id, at 630. The Bar, said
the Court, is concerned not merely with a recipient’s “offense” at receiving such information, “but
with the demonstrable detrimental effects that such ‘offense’ has on the profession it regulates.” Id.
at 63 1. Furthermore, the harm which the prohibition seeks to alleviate “is as much a function of
simple receipt of targeted solicitations within days of accidents as it is a function of the letters’
contents.” Id. The Court, “[alfter scouring the record,” was “satisfied that the ban           targets a
 concrete, nonspeculative harm.” Id. at 628-29.

        As to the third requirement of Central Hudson, the Court noted that, in imposing limits on
commercial speech, a state need not use the “least restrictive means” available to effect its purpose.
Rather, what is required is a “tit” between the government’s ends and the means chosen to
accomplish those ends. Id. at 632. The Court could not easily imagine the contours of a regulation
that might distinguish between victims on the basis of “the severity of their pain or the intensity of
their grief.” Id. at 633. In addition, the Court found, the ban exists only for a brief period, and
during that time there are many other ways for injured persons “to learn about the availability of
legal representation.” Id. Accordingly, the Court concluded that the “palliative devised by the Bar
to address these harms is narrow both in scope and in duration.” Id. at 635.

         Only two months after the Supreme Court’s opinion in Went for It, the court of appeals
rendered its decision inMoore v Morales, 63 F.3d 358 (5th Cir. 1995). As we have noted, only one
portion of the Texas barratty statute was before the court: “the 30-day ban on solicitation of accident
victims and their families.” Id. at 360. The court, observing that the Florida Bar rule at issue in
Went for It was “nearly identical” to the Texas statute, held that case to be controlling, and
accordingly, reversed the decision of the district court. Thus, the present status of section
38,12(d)(2)(C) of the Penal Code-banning        direct mail solicitations to a criminal defendant and his
relatives within thirty days of his arrest-is that it has been declared, in an unappealed decision of
one federal district court in Texas, to contravene the First Amendment’s protection for commercial
speech.

           We begin with the presumption ofconstitutionality   that must be accorded any legislative act.
 TEX. GOV’T CODE ANN. 5 311.021(l) (Vernon 1998); Proctor v. Andrews, 972 S.W.2d 729,735
 (Tex. 1998); Smith v. State, 898 S.W.2d 838,846-47 (Tex. Crim. App. 1995) (en bane). But in this
 instance we are not writing on a clean slate. Aside from the federal district court’s ruling on
 subsection (d)(2)(C), we must also consider the decision ofthe court of appeals for the fourth circuit
 in Ficker Y. Curran, 119 F.3d 1150 (4th Cir. 1997). There, the court was presented with a state
 legislative enactment-virtually     identical to the Texas provision-that   required attorneys to “wait
 thirty days after.    [a] criminal charge or traffic charge before mailing out targeted solicitations to
 victims or arrestees and their relatives.” Id. at 115 1. Cf: UnitedReporting Pub. Corp. Y. California
 Highway Patrol, 146 F.3d 1133 (9th Cir. 1998) (finding invalid a California statute that limited only
 commercial users’ access to arrestee addresses), cert. granted sub nom., Los Angeles Police Dept.
 v. United Reporting Pub. Corp., 119 S. Ct. 901 (1999).
The Honorable   Richard J. Miller   - Page 4       UC-0022)




         The court of appeals made clear its view that WentforZt “expressed no intention to abridge
previously-recognized    First Amendment advertising rights outside the accident victim context.”
Ficker, 119 F.3d at 1153. “Both the First Amendment interests and the government interests” in
Ficker, said the court, “differ materially from those” in Went for It, “and accordingly dictate a
different outcome.” Id. at 1155. Recognizing in the abstract the substantiality ofthe state’s interests
in regulating lawyer advertising, the court nonetheless concluded that the thirty-day ban on direct-
mail solicitation of criminal defendants did not directly or materially advance those interests, Id. at
1153. In the first place, the court declared, the Supreme Court in Wentfor It

            rested its conclusion largely on the principle that the privacy of accident
            victims and wrongful death clients deserves protection in order to provide
            them with a period to cope with their grief before being asked to redress an
            emotional loss        The Court recognized that this invasion of “privacy and
            tranquility” during “personal grief in times of trauma” was an entirely
            “different kind ofintrusion” from an attorney’s sifting throughpublicrecords
            seeking prospective clients.

Id. The majority in Wentfor It also determined that “crass intrusions on the healing process reflect
poorly on the legal profession.” Id. By contrast, said the Ficker court, “[wlhile a criminal or traffic
defendant may be shaken by his arrest, what he needs is representation, not time to grieve.” Id.

         The second factor that distinguishes criminal defendants from accident victims is the need
to act in a speedy fashion. As the court noted, while accident victims generally have three years to
file a claim, “[dlefendants can lose rights if unrepresented for thirty days after arrest.” Id. Third,
a criminal defendant’s privacy concerns are substantially different from those of an accident victim.
Whereas the latter--or their relatives-“can      choose to avoid public scrutiny ofhis private affairs by
not filing a suit or by settling quietly, the criminal arrestee is in the legal system involuntarily and
has already had his privacy compromised before a solicitation letter is ever sent.” Id. at 1156.
Finally, a criminal or traffic defendant has a right to counsel under the Sixth Amendment. The court
observed that, “when the state itself is prosecuting a defendant, it cannot lightly deprive its opponent
of critical information which might assist the exercise of even a qualified right.” Id. at 1155. Since
criminal defendants are in litigation against the state, “the effect of the law, if not its intent,” is to
make it more difficult for them to obtain legal representation. Id. Based upon these considerations,
the court of appeals held that a “thirty day ban on attorney advertising to defendants charged with
 crimes and incarcerable traffic offenses cannot stand.” Id.

        In our opinion, the court’s decision in Ficker is highly persuasive. Although the decision
is not binding on Texas courts, this office has in the past ventured to predict constitutional
outcomes on the basis of a single federal case from another circuit. See, e.g., Tex. Att’y Gen. Op.
No. MW-326 (1981). After considering both the unappealed federal district court decision inlcioore,
and particularly the appellate court’s opinion in Ficker, we believe section 38.12(d)(2)(C) of the
Penal Code prohibiting an attorney from sending a direct mail solicitation to a targeted criminal
defendant or his relatives within thirty days of his arrest, neither directly or materially advances a
The Honorable   Richard J. Miller - Page 5         (X-0022)




substantial state interest nor is narrowly drawn as provided under Central Hudson, and thus
contravenes the First Amendment to the United States Constitution.



                                         SUMMARY

                     A court would probably hold that section 38.12(d)(2)(C) of the
                Penal Code, which prohibits an attorney from sending a direct mail
                solicitation to a targeted criminal defendant or his relatives within
                thirty days of his arrest, fails to promote a substantial state interest
                under the test of Central Hudson Gas & Electric Corp. v. Public
                Service Commission of New York, 447 U.S. 557 (1980), and thus
                contravenes the First Amendment to the United States Constitution.




                                                Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Prepared by Rick Gilpin
Assistant Attorney General